         Case 1:18-cr-00693-RMB Document 240 Filed 09/14/20 Page 1 of 2



     quinn emanuel trial lawyers | new york
     51 Madison Avenue, 22nd Floor, New York, New York 10010-1601 | TEL (212) 849-7000 FAX (212) 849-7100




                                                                                                  WRITER'S DIRECT DIAL NO.
                                                                                                            (212) 849-7617

                                                                                                WRITER'S EMAIL ADDRESS
                                                                                     danielkoffmann@quinnemanuel.com
September 14, 2020

VIA ECF

Hon. Richard M. Berman
United States District Judge,
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:       United States v. Owens, et al., 18 Cr. 693 (RMB)

Dear Judge Berman:

         We write respectfully on behalf of Defendant Harald Joachim von der Goltz regarding a
message we received from the Court’s Deputy regarding sentencing. In the message, Ms.
Murray stated that the Court plans on proceeding with the sentencing of Mr. von der Goltz,
which is scheduled for September 21, 2020 at 11 a.m., via videoconference rather than an in-
person appearance. Ms. Murray requested that we advise the government and then submit a
letter to the Court noting both Mr. von der Goltz’s and the government’s positions regarding
sentencing via videoconference.

        Mr. von der Goltz previously consented to proceeding with sentencing via video and
requested that the Court do so on the prior sentencing date of July 23, 2020. See Dkt. No.
220. In that request, Mr. von der Goltz noted that delaying his sentencing until it could be
conducted in person would cause serious harm to the interests of justice because, among other
things, (1) he is 83 years old and has a long history of serious medical issues that put him at high
risk for COVID-19 infection and death; (2) he consented to extradition and voluntarily returned
to the United States to face the charges in this case; (3) he pleaded guilty and accepted
responsibility for his crimes; and (4) there have been several delays outside of his control,
including an adjournment of the original sentencing date, that have prolonged the resolution of
this matter. As a result, Mr. von der Goltz and his family have been living under the anxiety and
torment of not knowing what his fate will be at the same time that he lives in constant fear not
only of the coronavirus, but of another heart attack, aneurysm, or other life-threatening medical
event. See id.

      Three months later, these factors are even more acute. There is no indication that
someone as frail as Mr. von der Goltz will be able to appear safely in a public courthouse at any


     quinn emanuel urquhart & sullivan, llp
     LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON | SALT LAKE CITY
     LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
         Case 1:18-cr-00693-RMB Document 240 Filed 09/14/20 Page 2 of 2




time in the foreseeable future. There is no reason to believe that a vaccine is imminent, and even
if one were released, it might not be safe or effective for Mr. von der Goltz. See, e.g., Sarah
Bosely, Covid-19 vaccine may not work for at-risk older people, say scientists, The Guardian
(June 23, 2020), https://www.theguardian.com/world/2020/jun/23/covid-19-vaccine-may-not-
work-for-at-risk-older-people-say-scientists. An indefinite delay until the Court can sentence
Mr. von der Goltz in person will continue to exacerbate the tremendous stress and uncertainty he
is living with, and given his advanced age and poor health, it could mean that he remains under a
cloud of uncertainty for the rest of his life. Mr. von der Goltz is entitled to an opportunity to
receive closure in this unfortunate chapter in his life. For these and other reasons, numerous
judges in this district and around the country have found that sentencing via video is
appropriate. See Dkt. No. 220 (collecting cases).

        We have conferred with the government, which has stated that it does not consent to
having Mr. von der Goltz’s sentencing be conducted by videoconference, for the reasons
identified in its June 19, 2020 letter, Dkt. No. 223.

      Accordingly, Mr. von der Goltz respectfully requests that the Court sentence him on
September 21, 2020 via videoconference.

Respectfully submitted,

/s/ Daniel Koffmann
Daniel Koffmann

cc:    All counsel of record




                                                2
